Citation Nr: 1236337	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material has been presented to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957, and in the Reserves for an additional two years.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that the Veteran had not submitted new and material evidence to reopen his previously denied service connection claims.  The Veteran then perfected timely appeals concerning these claims.

In April 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.

Upon reviewing the claims folder, in May 2012, the Board referred the claims to the Veterans Health Administration (VHA) for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained in June 2012.  The medical opinion is included in the claims folder for review.  It is noted that the Veteran, along with his representative, was given the opportunity to provide any comments with respect to the medical opinion.  Those comments have also been included in the claims folder for review.
The RO certified this appeal to the Board in February 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied.  The Veteran did not file a Notice of Disagreement (NOD) and that decision is final. 

2.  Evidence submitted since the August 2008 rating decision is relevant and probative and raises a reasonable possibility of substantiating the claims and/or relates to an unestablished fact pertaining to the issues of entitlement to service connection for bilateral hearing loss and tinnitus. 

3.  The Veteran's bilateral hearing loss was not manifested during his period of active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be causally or etiologically related to his active military service.

4.  The Veteran's tinnitus was not manifested during his period of active military service, and is not shown to be causally or etiologically related to his active military service.





(CONTINUED ON THE NEXT PAGE)

CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  Evidence submitted since that decision is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.385 (2011).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.303, 3.304, 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; 3) a connection between the veteran's military service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with the information and evidence necessary to establish a disability rating and an effective date pursuant to Dingess/Hartman, supra.  

The Board additionally calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claims, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claims.  Here, the April 2010 letter from the RO set forth the elements of a service connection claim and includes the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  This letter also provides notice of what evidence would be necessary to reopen the Veteran's claims based on the previous denial.  

The April 2010 letter was provided prior to the initial RO adjudication of his claims in the June 2010 rating decision.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.


VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has also been provided a VA examination and VA medical opinions regarding the etiology of his bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board finds that such VA examination and medical opinions are more than adequate, as they are predicated on a full reading of the Veteran's STRs and post-service treatment records in the claims file.  Additionally, the recent June 2012 VHA opinion considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records and medical literature reviewed.  

The Board notes that in a September 2012 statement, the Veteran's representative requested that an Independent Medical Evaluation (IME) be obtained.  Specifically, the representative argued that the recent VA medical opinion dated in June 2012 was inadequate because the VA physician received his doctorate in education and not audiology, and was shown to be a hearing and speech therapist.  However, VA satisfied its duty to assist in the present case when it provided a medical opinion performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well-grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  The Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (holding that a veteran bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

The Veteran has provided no persuasive argument that the June 2012 VA medical opinion was inaccurate or flawed.  The VA physician was fully qualified to provide the negative nexus opinions.  No probative evidence suggests that the VA physician was not competent to provide the medical opinions.  There is no reason for deeming the medical opinions to be inadequate.  The VA medical opinions were thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight.  The Veteran has not provided any probative medical opinion to rebut the VA medical opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the AVLJ specifically noted the issues as whether new and material evidence had been received sufficient to reopen the claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this appeal.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder, which might have been overlooked or was outstanding, that might substantiate the claims.  The representative and the AVLJ specifically asked the Veteran about continuity of his audiological symptomatology since his military discharge. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's bilateral hearing loss and tinnitus to his active military service.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claims

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; see 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The AOJ denied service connection for bilateral hearing loss and tinnitus in an August 2008 rating decision.  The Veteran did not appeal and the rating decision became final. 

The Veteran seeks to reopen his claims of entitlement to service connection for the above disorders.  The law and regulations allow for reopening a claim, even when finality has attached, if new and material evidence has been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Although the AOJ reopened and adjudicated the claims on the merits in the September 2010 Statement of the Case (SOC), the Board must nevertheless first determine whether new and material evidence has been presented to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir 1996) ("[T]he Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."). 

At the time of the August 2008 rating decision, the record included the Veteran's STRs, statements from the Veteran, and a VA examination.  The evidence was reviewed and service connection for bilateral hearing loss and tinnitus was denied.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

At the time of the prior rating decision in August 2008, the AOJ determined that the evidence did not establish a current diagnosis of tinnitus.  Additionally, the AOJ determined that the Veteran's bilateral hearing loss did not began during his military service or within one year following his separation from the military service.  Since that determination, the Veteran has applied to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus in a March 2010 statement.  

The additional evidence received since that August 2008 denial consists of: VA medical opinions, VA treatment records, private treatment records, and lay statements.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The July 2010 letter from a VA staff physician is also material because it relates to an unestablished fact necessary to substantiate the claims.  38 C.F.R. § 3.156(a).  Specifically, the physician provided a positive nexus opinion linking the Veteran's hearing loss and tinnitus to his noise exposure in service.  Thus, this medical opinion is material to the claims because it suggests that the Veteran's bilateral hearing loss and tinnitus are due to his active military service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  

Therefore, the Board finds that the evidence added to the record since the prior denial in August 2008 is relevant, probative, new, and material to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the claims are reopened.  The Board will now adjudicate these claims on the merits.
III.  Service Connection Claims

The Veteran seeks service connection for his bilateral hearing loss and tinnitus.  Specifically, he contends that he was exposed to engine noise during 33 months of his military service in a hangar at Chanute Air Force Base.  He further contends that he began experiencing hearing loss and tinnitus during his active military service, and that both disorders gradually increased in severity over time.  

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during the military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system, such as hearing loss, have been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a).  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Regarding the first element necessary to establish service connection, i.e., a current disorder, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA disability purposes, impaired hearing must be of a certain level to be considered a disability.  More specifically, VA considers hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the active military service, although a hearing loss disability by these standards must be currently present.  

Here, the evidence of record reflects a current diagnosis of bilateral hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  Specifically, at a VA outpatient audiological treatment visit, the measure of pure tone threshold levels, in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
60
-
65
RIGHT
20
25
75
-
75

Based upon these findings, the Veteran meets the initial service connection requirement of a current diagnosis in accordance with VA regulations.  38 C.F.R. § 3.385.

The Veteran also has a current diagnosis of tinnitus.  Specifically, in a July 2010 medical opinion, a VA staff physician found that the Veteran currently experiences tinnitus on a daily basis.  Therefore, the Veteran has a current diagnosis of tinnitus for the purposes of establishing service connection.

Regarding an in-service incurrence of these current diagnoses, the Board notes that the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that his primary Military Occupational Specialty (MOS) was a Supply Officer.  An audiogram using the whisper voice test was obtained at the Veteran's July 1953 military entrance examination, which revealed that the hearing was within normal limits.  Another audiogram was obtained at an October 1953 military examination using the pure tone hearing test, which also revealed normal hearing in both ears.  On his July 1953 and October 1953 Report of Medical Histories, the Veteran denied experiencing hearing loss.  The STRs contain a sick call diagnosis of otitis media in the left ear in June 1956, and a "sensation of fullness in left ear" and ear wax in the right ear in August 1956.  However, there are no findings, complaints, symptoms, or diagnoses attributable to the Veteran's bilateral hearing loss and/or tinnitus during his active military service.  The Veteran's military service ended in September 1957.  At his July 1957 military separation examination, the Veteran's audiogram revealed normal hearing in both ears.  On his separation Report of Medical History, the Veteran did not report experiencing tinnitus or hearing loss. 

Post-service, the first indication of bilateral hearing loss and/or tinnitus was at the July 2008 VA audiological examination, which was scheduled for the purpose of establishing service connection.  The evidence of record reveals that the Veteran was first treated for his bilateral hearing loss and tinnitus by a private physician in July 2009.  He left the active military service in 1957 and did not complain of symptoms to a medical provider until over fifty years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disorder).  

Regarding a medical nexus between the Veteran's current diagnoses and his active military service, the Veteran was afforded a VA Compensation and Pension Examination in July 2008.  The VA examiner opined that it was not likely that the Veteran's bilateral hearing loss was related to noise exposure while in the military service.  The examiner examined the Veteran and reviewed the claims file.  However, the examiner did not provide any rationale for this opinion.  The examiner did not provide a medical opinion concerning the Veteran's claimed tinnitus, since the Veteran denied experiencing tinnitus at the examination.  

In July 2009, a private audiologist administered an audiogram.  The report does not include a narrative or medical opinion.  

In July 2010, a VA staff physician, Dr. E., provided a positive nexus opinion linking the Veteran's hearing loss and tinnitus to his noise exposure in service, as he worked around jet engine noise during his military service.  The physician reasoned that the Veteran did not report any hearing trouble prior to entering the active military service.  The physician found that the Veteran's bilateral hearing loss and tinnitus gradually developed over the past couple of decades.  The physician did not provide any medical literature or evidence to support his position.

In September 2010, a VA audiologist administered an audiogram and speech recognition testing for the purpose of a hearing aid evaluation.  No etiological opinion was provided.  

In February 2011, the VA audiologist who had conducted the July 2008 examination provided an addendum opinion, in which she reviewed the Veteran's claims file.  The VA audiologist explained that the Veteran had normal hearing bilaterally on his discharge examination.  Thus, the examiner found that the absence of evidence of a significant threshold shift from military induction to discharge, makes it less likely than not that the Veteran's hearing impairment was caused by or a result of his military noise exposure.  

In a March 2011 opinion, following a review of the Veteran's claims file, a VA physician opined that current science indicates that a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely.  Instead, the exposure to noise results in immediate damage.  The examiner pointed to the Veteran's normal hearing upon his military discharge, and found that there was no evidence of hearing damage due to military noise exposure.  The examiner determined that any worsening of the Veteran's hearing from the time of his military discharge to the present was due to noise exposure between the times of discharge to the present.  The examiner concluded that the Veteran's bilateral hearing loss was not due to or aggravated by military noise exposure.

Upon reviewing the claims folder, in May 2012, the Board referred the claims to the Veterans Health Administration (VHA) for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained in June 2012.  

Following a review of the Veteran's claims file, the June 2012 VA physician noted that the whisper voice test was performed at the Veteran's July 1953 military entrance examination.  The physician pointed out that the whisper voice test cannot be used as sufficient evidence to judge that a person's hearing ability was within normal limits or that hearing loss was not present, since the whisper voice test is well-known to be insensitive to high frequency hearing loss and unilateral hearing loss.  Instead, pure tone hearing test results are the standard for determining the presence or absence of hearing loss and comparison of change in hearing assessment.  However, the VA physician determined that the Veteran's hearing was normal at his July 1953 entrance examination because an audiogram using the pure tone test was performed three months later in October 1953 and the results were normal hearing.  The physician stated that it is highly unlikely that hearing loss could have been present in the Veteran at enlistment and then returned to normal three months later. 
The June 2012 VA physician found that as a Supply Officer and a Second Lieutenant of the United States Air Force, it was reasonable to expect that the Veteran was in the vicinity of and exposed to aircraft noise.  However, the physician also pointed out that after the Veteran's separation from the military service, he worked in a general contracting environment in which he may have been exposed to occupational noise.  The physician acknowledged the two incidents of ear problems during the Veteran's active military service, but noted that hearing loss and tinnitus were not reported at either in-service treatment visit.  Further, the physician stated that a middle ear condition (otitis media) and an external ear issue are relatively simple to treat and would not have a lasting effect on the Veteran's hearing ability, if handled correctly.  The physician stated that there was no evidence to indicate that the treatment of the Veteran's ears was not successful, and there was no evidence to indicate that there were any negative effects on the Veteran's hearing ability as a result of these in-service ear treatments.

The June 2012 VA physician then determined that it is not likely that the Veteran's current hearing loss is related to his period of military service.  The examiner reasoned that the evidence indicates that the Veteran had normal thresholds at or near to military enlistment and had normal thresholds at his military separation examination, notwithstanding being in the vicinity of or exposed to aircraft noise during his active military service.  Moreover, a comparison of thresholds from the entrance examination to the separation examination did not reveal any significant threshold changes.  The physician referred to the medical literature (specifically, a study by the Institute of Medicine (IOM) titled Noise and Military Service: Implications for Hearing Loss and Tinnitus (2005).  The study found that it is extremely unlikely that there is a delay in the onset of noise induced hearing loss and tinnitus.  Thus, the June 2012 VA physician found that the claims file and the medical literature do not support Dr. E.'s positive medical nexus opinion.  Accordingly, the June 2012 VA physician found that the Veteran's contentions that his hearing loss began in the military and became manifest post-military service are not supported by the scientific evidence or the evidence of record in his claims file.

The June 2012 VA physician also found that it is less likely than not that the Veteran's tinnitus was incurred as a result of his active military service.  The physician reasoned that in the absence of hearing loss, a claim of tinnitus related to hearing loss and noise exposure is not supported by the aforementioned medical literature.  The physician pointed out that at the Veteran's military separation examination, hearing loss and tinnitus were not documented.  The physician also pointed out that as late as 2008, over fifty years after the Veteran's military discharge, he denied experiencing tinnitus, as noted in the case history of the VA audiological examination in July 2008.

The Board notes that in September 2012, the Veteran's representative submitted a November 2009 Harvard study to contradict the 2005 study referred to by the June 2012 VA physician.  Specifically, the representative referred to the part of the study which states, "Results suggest that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing."  The Board has reviewed the medical literature submitted by the Veteran's representative, but the Board does not find that this medical literature contradicts the 2005 study referred to by the June 2012 VA physician.  Specifically, the November 2009 study supports, and does not contradict, the 2005 study's finding that it is extremely unlikely that there is a delay in the onset of noise induced hearing loss and tinnitus.  Thus, the Veteran and his representative have not provided any probative medical opinion to rebut the June 2012 VA medical opinion or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The VA and private treatment records in the claims file do not provide contrary evidence or opinions to those described above.

The Board notes that there are positive and negative medical opinions of record.  However, the Board finds the negative evidence outweighs the positive evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, in forming his positive medical nexus opinion, Dr. E. did not review the Veteran's claims file, or cite to any medical literature, in providing his medical opinion.  Dr. E.'s statement was based solely on the Veteran's reported history. Therefore, this medical opinion is insufficient medical evidence to substantiate the Veteran's claims.  

In contrast, the Board accords great probative weight to the July 2008, February 2011, March 2011, and June 2012 VA physician's medical opinions, as such were predicated on a review of the STRs.  The February 2011, March 2011, and June 2012 opinions also contained clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The June 2012 VA physician also considered Dr. E.'s medical opinion, the prior VA examinations and medical opinions, and the recent medical literature, prior to providing his medical opinion.  Id.  Therefore, the Board accords great probative weight to the July 2008, February 2011, March 2011, and June 2012 VA medical opinions.  

Also, since there is no indication of hearing loss within the one-year presumptive period after the Veteran's active military service ended in 1957, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the Veteran contends, on his own behalf, that his current bilateral hearing loss and tinnitus are related to his active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the VA Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (indicating that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service noise exposure, and his current symptomatology related to his bilateral hearing loss and tinnitus, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current bilateral hearing loss and tinnitus.  In contrast, the June 2012 VA physician took into consideration all of the relevant facts in providing an opinion, to include the Veteran's in-service noise exposure, as well as the current nature of his bilateral hearing loss and tinnitus.  The June 2012 VA physician also considered the medical literature in forming his medical opinion.  Therefore, the Board accords greater probative weight to the June 2012 VA physician's opinion than the Veteran's lay statements.

Additionally, to the extent that the Veteran contends that he has experienced audiological symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to not be credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's bilateral hearing loss and tinnitus until 2008 at a VA compensation examination - almost fifty years after his military discharge.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had audiological symptomatology since his active military service are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of audiological symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of audiological symptomatology to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

The application to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


